Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/928,562 filed on October 13, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as: “ARRAY SUBSTRATE AND DISPLAY DEVICE INCLUDING LIGHT SHIELDING LAYERS”.

Election/Restrictions
5.	Claims 1-4, 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
05/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-4, 7-17 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
	….the array substrate comprises a plurality of devices, the plurality of devices comprise at least one phase inverter, each phase inverter comprises a plurality of thin film transistors, a part of the first light shielding layer corresponding to at least one of the plurality of thin film transistors is a first color photoresist layer, and the first color photoresist layer is formed by a blue photoresist material; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 11.
	....the array substrate being manufacture comprises a phase inverter having at least one thin film transistor,....obtaining a first color photoresist layer which functions as a first light shielding layer at the respective thin film transistor in the phase First Named Inventor: Tongshang SuApplication No.: 16/928,562inverter in the array substrate, by reserving a first part of the first color initial photoresist layer while removing a second part thereof by patterning, wherein the first color photoresist layer is formed by a blue photoresist material; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an array substrate and its manufacturing in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 11 are allowable. Since the independent claims 1 and 11 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-4, 7-10 of the independent claim 1, and the dependent claims 12-17 of the independent claim 11 also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 11 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819